PER CURIAM.
We have for review State v. Folsom, 630 So.2d 1129 (Fla. 2d DCA 1993), which certified for review questions essentially the same as those answered in Veilleux v. State, 635 So.2d 977 (Fla.1994), and Carino v. State, 635 So.2d 9 (Fla.1994). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. The decision below is approved on the authority of Veilleux and Carino. The fourth issue raised by the State is moot and will not be addressed here.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.